1     Cyndie M. Chang (SBN 227542)
      cmchan_g(a),duanemorris.com
2     DUANE MORRIS LLP     .
      865 South Figueroa Street, Suite 3100
3     Los Angeles;,. CA 90017-5450
      Tel.: 213.68Y.7400
4     Facsimile: 213.689.7401
 5    and
6     Gregory P. Gulia admitted pro hac vice)
      Vanessa C. Hew �admitted pro hac vice)
7     DUANE MORR S LLP
      1540 Broadway
8     New York, N.Y. 10036
      Tel.: 212.692.1000
9     Facsimile: 212.692.1020
10    Attorneys for Defendant
      STOLi GROUP (USA), LLC
11
12
                        IN THE UNITED STATES DISTRICT COURT
13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15
     LUNA DISTRIBUTING LLC, a California             Case No.: 8:17-cv-01552-DOC-JDE
16   Limited Liability Company,
                                                     Hon. David 0. Carter
17                        Plaintiff,
18              v.                                   JUDGMENT AND ORDER
19   STOLi GROUP (USA), LLC AND DOES 1-
     10 inclusive,
20
                          Defendants.
21
22
23
24
25
26
27
28
                                                1
                                        JUDGMENT AND ORDER
     DM2\976623 l .2
 1                                 MEMORANDUM AND ORDER
 2                     DISMISSING ACTION FOR FAILURE TO PROSECUTE
 3   I.         Proceedings
 4              On September 7, 2017, Plaintiff Luna Distributing, LLC commenced an action
 5   against Stoli Group (USA) alleging that Defendant's use of the term "The Stoli Hot"
 6   in connection with its line of spicy jalapeno-flavored STOLICHNAYA® and/or
 7   STOLI® brand vodka products infringes Plaintiffs exclusive rights in its HAUTE
 8   Trademark.
 9              On December 29, 2017, Defendant moved to dismiss the Complaint. An
10   opposition to Defendant's motion to dismiss was due on Janu.ary 8, 2018. Plaintiff
11   failed to timely oppose the Motion to Dismiss. On January 22, 2018, Defendant
12   notified the Court of Plaintiffs failure to oppose the Motion to Dismiss. On January
13   24, 2018, more than two weeks after the deadline for Plaintiff to file its opposition
14   papers and without seeking leave from the Court, Plaintiff filed an untimely
15   opposition to the Motion to Dismiss.
16              On July 10, 2018, the Court issued a decision granting the Motion to Dismiss in
17   part and denying it in part. However, the Court granted Plaintiff leave to amend the
18   Complaint by July 23, 2018. Plaintiff did not file an amended complaint. On
19   September 11, 2018, Defendant filed an answer to the surviving claims alleged in the
20   Complaint.
21              On April 30, 2018, the Court held an initial pretrial scheduling conference with
22   the parties. Luna failed to timely appear at the scheduling conference. Noting
23   Plaintiffs absence at the scheduling conference, the Court immediately contacted
24   counsel for Luna and ordered him to appear for the scheduling conference
25   immediately. Counsel for Luna appeared approximately three hours past the original
26   pretrial scheduling conference time.
27
28
                                      JUDGMENT AND ORDER
     DM2\976623 l .2
 1             On October 11, 2018, Defendant served Plaintiff with Defendant's First Set of
 2    Requests for Production of Document and Things. Plaintiffs responses and
 3    objections to the document requests and document production were due on November
 4    12, 2018. As of the close of discovery, Plaintiff had not served any documents or
 5    other responses to Defendant's Document Requests.
 6             On January 4, 2019, Defendant served Defendant's First Set of Interrogatories
 7    and Defendant's First Set of Requests for Admission. Plaintiffs responses to
 8    Defendant's interrogatories and requests for admission were due on February 7, 2019.
 9    As of the close of discovery, Plaintiff had not served any responses to Defendant's
1O    interrogatories or requests for admission.
11             On January 18, 2019, Defendant served Plaintiff with a Notice of Rule 30(b)(6)
12    Deposition. Plaintiffs 30(b)(6) deposition was scheduled to commence on February
13    11, 2019. On February 6, 2019, weeks after Defendant served its Notice of Rule
-14   3O(b)(6) Deposition, counsel for Plaintiff unilaterally cancelled Plaintiffs 3O(b)(6)
15    deposition claiming that Plaintiffs witness had jury duty and was unable to attend the
16    deposition. Although Plaintiff claimed that it would provide alternative dates for the
17    deposition, Plaintiff failed to provide any dates of availability for its witnesses.
18              On February 18, 2019, the fact discovery period in this case ended. Despite the
19    fact that Plaintiff initiated this litigation, Plaintiff made absolutely no attempt to
20    prosecute this case or comply with its discovery obligations. By the close of fact
21    discovery, Plaintiff had not taken any depositions or conducted any discovery.
22    Although this litigation has been ongoing for more than a year and half, Plaintiff has
23    not served any requests for production of documents, interrogatories, requests for
24    admission or notices of deposition. Plaintiff also failed to comply with its discovery
25    obligations. By the close of discovery, Plaintiff had not produced any documents or
26    other responses to Defendant's document requests, interrogatories, or requests for
27    admission. Plaintiff also failed to appear at its 3O(b)(6) deposition.
28
                                           JUDGMENT AND ORDER

      DM2\9766231.2
1             On April 15, 2019, Defendant served Stoli Group's Motion for Summary
2    Judgment or Dismissal seeking summary judgment on all claims under Rule 56 of the
 3   Federal Rules of Civil Procedure. In the alternative, Defendant moved for dismissal
 4   of this action based on Plaintiffs failure to prosecute and/or failure to participate in
 5   discovery under Rule 41(b) and Rule 36(d) of the Federal Rules of Civil Procedure.
 6   In its motion, Stoli noticed April 15, 2019 as the hearing date for its motion.
 7            Pursuant to Local Rule 7-9, Plaintiff was required to file and serve either an
 8   opposition to Defendant's Motion for Summary Judgment and Dismissal or, in the
 9   alternative, a written statement that Luna did not intend to oppose the motion by April
10   22, 2019. On the date of the deadline, Plaintiff failed to oppose Defendant's Motion
11   for Summary Judgment and Dismissal or file a statement of non-opposition to
12   Defendant's motion. As of April 9, 2019-more than two weeks after the deadline for
13   the opposition and less than one week before the scheduled hearing date-no
14   opposition to Defendant's Motion for Summary Judgment and Dismissal had been
15   filed.
16            On April 9, 2019, the Court ordered the parties to appear for a status conference
17   on April 11, 2019. On April 11, 2019, the Court held the status conference. Plaintiff
18   failed to appear at the status conference.
19   II.      Discussion
20            The district court's authority to dismiss a plaintiffs action because of his or her
21   failure to prosecute or to comply with court orders is well settled in this Court. See
22   Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S. Ct. 1386,
23   8 L. Ed. 2d 734 (1962) (a court's authority to dismiss for lack of prosecution is
24   necessary to prevent undue delays in the disposition of pending cases and to avoid
25   congestion in the calendars of the district courts); Pagtalunan v. Galaza, 291 F.3d
26   639, 642 (9th Cir. 2002) (weighing factors); Ferdikv. Bonzelet, 963 F.2d 1258, 1260
27
28
                                     JUDGMENT AND ORDER
     DM2\9766231.2
1    (9th Cir. 1992) (a district court may dismiss an action for failure to comply with any
2    order·of the court).
3               When determining whether to dismiss a plaintiffs action on this basis, the Co
4    considers: "(1) the public's interest in expeditious resolution of litigation; (2) the
 5   Court's need to manage its docket; (3) the risk of prejudice to the defendants; (4) the
6    public policy favoring disposition of cases on their merits; and (5) the availability of
7    less drastic sanctions." Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988) (quoting
8    Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).
 9              In this case, Plaintiff has demonstrated a pattern of failing to prosecute this
10   case. Other than filing the complaint, Plaintiff has made no genuine effort to
11   prosecute this action. Plaintiff has also repeatedly failed to comply this Court's rules
12   and orders and the Federal Rules of Civil Procedure. Specifically, Plaintiff has failed
13   to timely appear before this Court at scheduled court conferences and has missed all o
14   the deadlines in this case including the deadlines to oppose two dispositive motions
15   namely, Defendant's Motion to Dismiss and Defendant's Motion for Summary
16   Judgment and Dismissal.
17              It is incumbent upon the Court to manage its docket without being subject to
18   routine noncompliance of litigants. See Pagtalunan, 291 F.3d at 642. "[T]he public's
19   interest in expeditious resolution of litigation always favors dismissal." See Yourish v.
20   California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999). Here, Plaintiffs repeated
21   refusal to comply with this Court's orders and rules, to diligently prosecute its case
22   and participate in discovery has caused this action to languish-impermissibly
23   allowing plaintiff to control the pace of the docket rather than the court. Thus, the
24   first and second factors weigh in favor of dismissal.
25              The Court presumes that a Defendant is prejudiced as a result of an
26   unreasonable delay in prosecuting an action. Rosa v. San Bernardino County Sheriffs,
27   Case No. 07-1574, 2011 U.S. Dist. LEXIS 65129, *25, 2011 WL 4552409 (C.D. Cal.
28
                                        JUDGMENT AND ORDER
     DM2\976623 l .2
 1   February 3, 2011) citing Anderson v. Air West, 542 F.2d 522, 524 (9th Cir.1976).
2    Where a party offers a poor excuse for failing to comply with the Court's rules and
 3   order and the Federal Rules of Civil Procedure, the prejudice to the opposing parties is
4    sufficient to favor dismissal. See Yourish, 191 F.3d at 991-92; Moneymaker v. CoBen
 5   (In re Eisen), 31 F.3d 1447, 1452 (9th Cir.1994) ("the failure to prosecute diligently
 6   is sufficient by itself to justify a dismissal, even in the absence of a showing of actual
 7   prejudice to the defendant from the failure....The law presumes injury from
 8   unreasonable delay "). Here, Plaintiff has offered no justification for its failure to
 9   comply with this Court's orders and rules, meet the Court's deadlines, conduct and
1O   respond to discovery, respond to dispositive motions and attend scheduled court
11   conferences. Thus, the third factor also weighs in favor of dismissal.
12             It is a plaintiffs responsibility to move a case toward a disposition at a
13   reasonable pace and to avoid dilatory and evasive tactics. See Morris v. Morgan
14   Stanley & Co., 942 F.2d 648, 652 (9th Cir.1991). Plaintiff has not discharged its
15   responsibility to prosecute this action. Plaintiff has not even performed the bare
16   minimum action necessary to oppose Defendant's Motion for Summary Judgment and
17   Dismissal, much less expended any time or effort to prosecute this case. Such
18   behavior is in direct contradiction with the public's interest in an expeditious
19   resolution of litigation and the Court's need to manage its docket. "[T]he public
20   policy favoring resolution of disputes on the merits does not outweigh plaintiffs
21   failure to comply with court orders or move the case forward." Mixon v. California
22   State Prison L.A. Cnty., Case No.12-10187, 2015 U.S. Dist.LEXI S 120821, at *9
23   (C.D.Cal. September 1, 2015). Accordingly, the fourth factor weighs in favor of
24   dismissal.
25             Finally, the fifth Carey factor further supports dismissal because no sanction
26   short of dismissal is feasible at this point. Given Plaintiffs egregious conduct and
27   systematic failure to prosecute this action, failure to respond to discovery and comply
28
                                       JUDGMENT AND ORDER
     DM2\976623 l.2
 1   with this Court's deadlines, orders and procedures, no lesser sanction is likely be
 2   effective given Plaintiffs utter disregard for this Court and its rules and procedures.
3    This Court has already granted Plaintiff multiple opportunities to cure its· non-
 4   compliance and deficiencies in this action and to diligently prosecute this action going
5    forward-all of which have been to no avail. Moreover, the Court attempted to avoid
 6   dismissal by ordering the parties to appear at a status conference, thereby, providing
 7   Plaintiff with one last opportunity to provide an explanation to the Court for its non-
 8   compliance and deficiencies. However, once again, Plaintiff demonstrated its
 9   disinterest in prosecuting this action and utter disregard for the authority of this Court
10   by failing to appear at the scheduled status conference. Accordingly, dismissal is
11   warranted.
12             The.Central District of California Local Rule 7-12 states that "failure to file any
13   required document, or the failure to file it within the deadline, may be deemed consent
14   to the granting or denial of the motion, with the exception that a motion pursuant to
15   F.R.Civ.P. 56 may not be granted solely based on the failure to file an opposition."
16   C.D. Cal. Ct. R. 7-12. Here, Plaintiff has not filed an opposition to Defendant's
17   Motion for Summary Judgment and Dismissal. Accordingly, given Plaintiffs non-
18   opposition to Defendant's motion to dismiss this action for failure to prosecute
19   pursuant to Fed. R. Civ. P. Rule 41(b), the motion to dismiss under Fed. R. Civ. P.
20   Rule 41(b) is hereby deemed consented to by Plaintiff and dismissal is granted.
21   III.      Conclusion
22             After weighing the factors set forth in Carey v. King, the Court finds that
23   dismissal for failure to prosecute this action under Fed. R. Civ. P. Rule 41(b) is
24   warranted because of (1) the public's strong interest in the expeditious resolution of
25   litigation; (2) the Court's compelling need to manage its heavy docket; (3) the
26   rebuttable presumption of prejudice to Defendant from undue delay, which Plaintiff
27   has failed to rebut; (4) Plaintiffs own responsibility to move towards a merits
28
                                      JUDGMENT AND ORDER
     DM2\976623 l.2
1    disposition at a reasonable pace; and (5) the unavailability of less drastic sanctions
2    given that Plaintiff has repeatedly failed to obey court orders and was given sufficient
 3   opportunity to avoid dismissal. Moreover, in light of Plaintiffs non-opposition
 4   Defendant's motion to dismiss this action for failure to prosecute pursuant to Fed. R.
 5   Civ. P. Rule 41(b), the Court deems that Plaintiff consents to the dismissal of this
 6   action under Fed. R. Civ. P. Rule 41(b).
 7              THEREFORE, this action is hereby ordered DISMISSED with prejudice, and
 8   judgment shall be entered accordingly. Defendant's motion for summary judgment is
 9   hereby denied as moot. Defendant's counsel has indicated that it intends to bring a
1O   motion for attorneys' fees which the Court will consider at the time of filing.
11              IT IS SO ORDERED.
12
13
14
            April 25, 2019
     Dated: --------
15
                                             Hon. David 0. Carter
16                                           United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                 8
                                        JUDGMENT AND ORDER
     DM2\976623 l .2
